Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Claim 21 has been amended.

Allowable Subject Matter

Claims 1-21 are allowed.

The following is an examiner’s statement for reasons for allowance:

The examiner has considered and finds persuasive applicant’s arguments regarding previous rejections under 35 USC 103. None of the art of record, taken individually or in combination, discloses or makes obvious the limitations regarding: 
determining whether the first and second individuals are associated with a same customer account or same price discount; 
dynamically changing the displayed content of the electronic tag to include the price discount, responsive to a determination that the first and second individuals are associated with the same customer account or the same price discount; 
and respectively communicating different price discounts to mobile devices of the first and second individuals, responsive to a determination that the first and second individuals are not associated with the same customer account or the same price discounts.
As a result, such rejections have been withdrawn. 
Ponoth (US 20150356610) is considered as the closest prior art. Ponoth generally teaches a shelf tag that identifies a user within proximity of the tag and updates the price to show the user a Munemann (US 20180006990) teaches detecting multiple user presence through electronic tags and determining status levels of users. However, Munemann is silent with regard to identifying first and second individuals at once and either updating the price on the tag or sending each user a discount message to their respective mobile devices based on whether it is determined the two individuals share an account or are entitled to the same discount amount. Other relevant references include: Swartz et al (US 7063263) generally teaches use of EAS tags to prevent fraudulent activity.  Austin et al (US 20120075101) generally teaches a store with a series of RFID readers for tracking inventory and updating signage. Sperduti (US 20050234778) generally teaches electronic tags with various sensors including temperature, accelerometer, pressure, or stress to provide information about environmental conditions experienced by an object. Dey et al (US 20180068333)  generally teaches a method of updating price tags for objects based on detection of a user and based on a profile associated with the user. Anderson (US 20120190386) teaches a set of RFID sensors on shelves to detect customers and pass advertisements or offers to user mobile devices allowing stores to offer different prices for different users as they pass by an item.
With regard to 35 USC 101, the examiner finds that the claims rely on a series of sensors to determine when an individual is within proximity of an electronic tag. This information triggers a lookup of a users on a back end computing system and either dynamically updates the display of the electronic tag or provides a discount to a user mobile device. These steps require and use technology in a manner that is beyond a general linking to a particular environment or field of use, recite more than generic computing components to implement an abstract idea, and go beyond extra solution activity. As a result such rejection has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.S/             Examiner, Art Unit 3688                                                                                                                                                                                           
/KAMBIZ ABDI/             Supervisory Patent Examiner, Art Unit 3688